Citation Nr: 0415212	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the RO in 
New York, New York, wherein the veteran was awarded a higher 
rating of 50 percent for service-connected PTSD, effective 
May 5, 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), to determine the nature and severity of 
the veteran's service-connected PTSD.  

A review of the record reveals that the veteran's last 
comprehensive VA psychiatric examination was performed in 
July 2001, over 2 years ago, and at the time, the examiner 
did not indicate to what extent the PTSD impaired the 
veteran's ability to work.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
PTSD since December 2001.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including any treatment records 
from the VAMC in Brooklyn, New York, 
dated December 2001 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The RO should inquire of the veteran 
whether he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If the response is 
affirmative, the RO should obtain from 
SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After the above-mentioned 
development has been accomplished, the 
RO should schedule the veteran to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests and 
studies, including a psychological 
evaluation, if necessary, are to be 
performed.  The claims folder is to be 
made available to the psychiatrist prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating service-connected PTSD as to 
the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




